 Case 3:19-cv-00813-REP Document 54 Filed 05/29/20 Page 1 of 3 PageID# 3018



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


                                                        )
CHMURA ECONOMICS &                                      )     Case No. 3:19-cv-813
ANALYTICS, LLC,                                         )     Judge Robert E. Payne
                                                        )
                       Plaintiff,                       )
                                                        )
v.                                                      )
                                                        )
RICHARD LOMBARDO,                                       )
                                                        )
                       Defendant.                       )

                         NOTICE OF FILING A MOTION TO SEAL

       Defendant Richard Lombardo (“Lombardo”), by counsel, and pursuant to Local Rule 5(C)

hereby provides this Notice of Filing a Motion to Seal. As set forth in the forthcoming Motion to

File Exhibits under Seal and accompanying Memorandum of Law in Support, Lombardo will

respectfully request that the Court permit Lombardo to file Exhibit 1 to the Declaration of Richard

A. Lombardo In Support of the Opposition to Chmura’s Motion for Summary Judgment, Exhibit

X of the Deposition of Christine Chmura, and Exhibit AA of Volume II of the Deposition of Leslie

Peterson under seal. Parties and non-parties may submit memoranda of law in support of or in

opposition to Lombardo’s Motion to File Exhibits Under Seal within seven (7) days.

       If no objection is filed within seven (7) days, the Court may treat the Motion to File Exhibits

under Seal as uncontested. Lombardo respectfully requests the Clerk to docket this matter in a

manner that discloses its nature as a sealing motion.
Case 3:19-cv-00813-REP Document 54 Filed 05/29/20 Page 2 of 3 PageID# 3019



                                  Respectfully submitted,


                                  /s/ Thomas J. Powell
                                  Thomas J. Powell, Esq., VSB #27604
                                  3603-D Chain Bridge Road
                                  Fairfax, VA 22030-3244
                                  Tel: (703) 293-9050 | Fax: (703) 293 9075
                                  Email: tom@tjplaw.com

                                  Christine M. Cooper, Esq. (Ohio Bar #0079160)
                                  Koehler Fitzgerald LLC
                                  1111 Superior Avenue East, Suite 2500
                                  Cleveland, OH 44114
                                  Tel: (219) 539-9376 | Fax: (216) 916-4369 Email:
                                  ccooper@koehler.law
                                  Attorneys for Defendant, Richard Lombardo
 Case 3:19-cv-00813-REP Document 54 Filed 05/29/20 Page 3 of 3 PageID# 3020



                                CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing Notice has been served on this 29th

day of May, 2020, via the Court’s electronic filing system upon the following:

Rodney A. Satterwhite (VA Bar No. 32907)
Heidi E. Siegmund (VA Bar No. 89569)
McGuireWoods LLP
Gateway Plaza
800 East Canal Street
Richmond, Virginia 23219
(Office) (804) 775-1000
(Fax) (804) 698-2158
rsatterwhite@mcguirewoods.com
hsiegmund@mcguirewoods.com

Counsel for Plaintiff




                                                    /s/ Thomas J. Powell
                                                    Counsel for Richard Lombardo
